Title: To Benjamin Franklin from A. Sube, ——— Laporte, and P. Fauchier, with Franklin’s Note for a Reply, 14 December 1778
From: Sube, A.,Laporte, Jacques de,Fauchier, P.,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
á marseille le 14. Xbre. 1778
Hier treize de ce mois nous avons celebré l’anniversaire de la fete etablie en l’honneur de nos bons amis et alliés les insurgents. Nous vous faisons passer un imprimé qui vous apprendra en detail ce qui s’est fait dans cette delicieuse journée.
Nous avons bu au bruit des boëtes la santé du roy, celle des insurgents, et celle du comte d’estaing. Nous aurions bien voulu, Monsieur, rendre á votre nom les memes honneurs militaires. Mais nous avons cru devoir menager la poudre. Nous la reservons contre clinton et biron.
Vous etiez au milieu de nous. Oui, Monsieur, votre portrait entouré de laurier etoit apposé dans l’endroit le plus apparent; á coté etoit le pavillon insurgent. Ce grave, ce venerable franklin sourioit á notre fete, il se joignoit á nos plaisirs, il prenoit part á notre joye. De ses yeux il partoit un feu electrique qui passoit jusqu’a nos ames. Les louanges données á la vertu excitoient en nous un noble enthousiasme: et en celebrant les bons amis et alliés de notre roy, nous sentions qu’aucun obstacle ne peut arreter des français quand il s’agit de servir leur prince. Ah! monsieur, si vous jouez aujourdhui un grand role dans l’histoire des nations, la journée d’hier n’etoit pas moins digne de vous; il ne lui manquoit qu’un plus grand theatre.
La societé du parnasse nous a chargés, Monsieur, de vous rendre compte de cette belle journée et de vous presenter les temoignages des sentiments dont nous sommes penetrés pour vous. Nous sommes enchantés que cette occasion nous permette de vous offrir en particulier les assurances du profond respect avec lequel nous sommes pour la vie Monsieur Vos tres humbles et tres obeissants serviteurs
A. SubeLapôrte Lib.P: Fauchier avocat americain
  
Endorsed: Express my Thanks for the Verses sent me, that I am extreamly sensible of the Honour done me by the jovial Society of Friends to America at Marseilles; & that I hope the Connection formed between France & that Country, will be everlasting, & contribute to encrease the Commerce & Prosperity of their City.
